t c memo united_states tax_court david bruce billings petitioner v commissioner of internal revenue respondent docket no filed date patrick wiesner for petitioner vicki l miller for respondent memorandum findings_of_fact and opinion holmes judge david billings the petitioner began this case to be relieved from liability for the tax owed on money that his wife embezzled from her employer without his knowledge when this case was first before us we dismissed it for lack of jurisdiction 127_tc_7 billings i billings appealed our decision and while his appeal was pending congress amended the code to give us jurisdiction over cases like his his case was remanded to us for reconsideration in light of the new law we examine first whether the new law gives us jurisdiction concluding that it does we then move on to consider the merits of his case findings_of_fact the parties submitted this case for decision on stipulated facts which means that the background section of our previous opinion can now be more properly labeled findings_of_fact the facts are set out in greater detail in billings i t c pincite- but to recapitulate briefly david billings married rosalee in he was working at general motors and she was a payroll clerk at the local electric company the billingses kept two checking accounts and while both were jointly held david and rosalee each kept almost exclusive control_over one of them in rosalee transferred money from her employer’s payroll account into the checking account that she controlled and into which she had her own pay directly deposited her embezzlement continued into but rosalee kept it secret from her husband until the company caught her she then told her husband what she had done and hired a lawyer by the time that she was caught rosalee and her husband had already filed their joint tax_return and she had left off the nearly dollar_figure that she had stolen that year her lawyer advised her to report the embezzlement income on an amended_return because he said a judge would probably be more lenient in sentencing her if she took responsibility for her actions but sec_1_6013-1 of the income_tax regulations created a problem it prohibits spouses who have already filed a joint_return for a particular year from filing amended returns changing their status to married-filing-separately once the deadline to file returns has passed the due_date for the billingses’ tax year--date--was long past and so david signed the amended_return that return showed an increase in taxable_income and an increase in tax of over dollar_figure when david signed the amended_return he knew that neither he nor his wife expected to be able to pay this increased tax in the billingses filed for bankruptcy and received a discharge which affected neither rosalee’s obligation to repay the money she’d embezzled nor her own liability for the unpaid taxes u s c secs a a david retired and began collecting a pension--although as of the date the case was originally submitted he continued to work two other jobs he and his wife have filed timely tax returns for later years as they came due unless otherwise indicated all section references are to the internal_revenue_code and regulations in effect for the year in issue david asked the irs for relief from joint liability for the unpaid tax but in date the irs denied his request based on all the facts and circumstances particularly because you failed to establish that it was reasonable for you to believe the tax_liability was paid or was going to be paid at the time you signed the amended_return david appealed and the irs issued its final_determination again denying him relief because he did not believe when he signed the amended_return that the tax would be paid david then petitioned our court to overturn the commissioner’s determination such a petition is called a nondeficiency stand-alone petition-- nondeficiency because the irs accepted his amended_return as filed and asserted no deficiency against him and stand-alone because his claim for innocent-spouse relief was made under sec_6015 and not as part of a deficiency action or in response to an irs decision to begin collecting his tax debt through liens or levies when this case was first before us our jurisdiction over such petitions was controversial we had first held that we did have jurisdiction 118_tc_494 but then the ninth circuit reversed us in 439_f3d_1009 9th cir and the eighth circuit followed in 446_f3d_785 8th cir affg in part vacating in part tcmemo_2004_93 after these two cases we revisited the question and in billings i followed those circuit courts and dismissed david’s case for a lack of jurisdiction david appealed our decision to the tenth circuit he was a resident of kansas when he filed his petition congress amended sec_6015 to give us jurisdiction over nondeficiency stand- alone cases and the tenth circuit remanded the case to us for reconsideration we then ordered the parties to report whether the billingses’ tax_liability remained unpaid and they recently filed a stipulation agreeing that it did opinion as we summarized this part of tax law in our earlier opinion billings i t c pincite a married couple who file their federal tax_return jointly are both responsible for the return’s accuracy and are both jointly and severally liable for the entire tax due sec_6013 114_tc_276 sec_6015 however directs the commissioner to relieve qualifying innocent spouses from that liability under certain circumstances sec_6015 an innocent spouse may seek relief from liability under sec_6015 if he can show that he was justifiably ignorant of unreported income or inflated deductions he may have his tax_liability allocated between himself and an estranged or former spouse under sec_6015 or like david he may look to sec_6015 for relief subsection f relief is available only to a spouse who is ineligible for relief under subsections b and c and who shows that taking into account all the facts and circumstances it is inequitable to hold him liable for any unpaid tax or any deficiency or any portion of either david and the commissioner stipulated that he did not qualify for relief under either sec_6015 or c because no deficiency was ever asserted against him and his wife they were right to do so because both those subsections require a deficiency as a condition of relief see eg 120_tc_62 that left david able to look only for equitable relief under subsection f and when the commissioner denied it to him left him with the problem of where to seek judicial review when he first came to us sec_6015's jurisdictional provision read sec_6015 petition for review by tax_court in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- emphasis added a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- this was the language we construed in billings i to require petitioners like david--ie those filing stand-alone sec_6015 petitions--to have had a deficiency asserted against them but congress amended sec_6015 after we released billings i to insert or in the case of an individual who requests equitable relief under sec_6015 into sec_6015 the tax relief and health care act of trhca publaw_109_432 div c sec_408 120_stat_2922 the opening line of sec_6015 now reads sec_6015 petition for review by tax_court in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f -- the amendment is effective for liabilities remaining unpaid on date trhca sec_408 120_stat_3062 no suspense here the parties’ stipulation that david’s tax_liability remains unpaid assures us that we do have jurisdiction to review the commissioner’s decision to deny him relief we are mindful that our review of that decision is for abuse_of_discretion see 114_tc_276 this standard does not ask us to decide whether in our own opinion we should grant relief but whether the commissioner in refusing to do so exercised his discretion arbitrarily capriciously or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir when deciding whether to grant f relief the commissioner should take into account all the facts and circumstances which means that his determination rarely depends on any one factor see sec_6015 revproc_2000_15 sec_4 c b pincite to guide irs employees in exercising their discretion the commissioner has issued revenue procedures that list the factors they should consider we also use the revenue_procedure when we determine whether the commissioner abused his discretion see eg 120_tc_137 jonson v commissioner t c pincite the revenue_procedure begins with a list of seven conditions for equitable relief that a taxpayer must meet revproc_2000_ sec_4 c b pincite both parties agree that david met all of these threshold conditions the procedure also has a safe harbor--three conditions that if met will ordinarily trigger a grant of relief revproc_2000_15 sec_4 c b pincite david does not qualify for this safe_harbor though because one of the three conditions is that a requesting spouse be divorced or separated from the nonrequesting spouse the procedure in effect when david filed his request for relief was revproc_2000_15 c b pincite it has since been replaced by revproc_2003_61 c b pincite but the new procedure applies only to requests for relief filed on or after date or those pending on date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec c b pincite revproc_2000_15 sec_4 a c b pincite and david and rosalee have remained married throughout her ordeal this leaves an eight-factor balancing test to decide whether relief would be equitable id sec_4 those factors and the circumstances under which they are to weigh for or against relief or be treated as neutral are easily summarized in a chart here we list those factors about which the parties agree in italics weighs for relief neutral no knowledge of the underpayment or item giving rise to the deficiency economic hardship no significant benefit3 later compliance with federal tax laws liability attributable to nonrequesting spouse weighs against relief knowledge no economic hardship significant benefit no later compliance with federal tax laws liability attributable to petitioner revproc_2000_15 sec_4 c b pincite does not state that the absence of a significant benefit will weigh in a petitioner’s favor but only that a significant benefit will weigh against relief nonetheless we decided in 122_tc_32 vacated 439_f2d_1009 9th cir and other cases cited that the absence of a significant benefit should be a positive factor for petitioners weighs for relief neutral nonrequesting spouse responsible for tax under divorce decree separated or divorced abuse present no divorce decree still married no abuse present weighs against relief petitioner responsible for tax under divorce decree these are not the only factors that either the commissioner or we can look at but they are where we start id in this case the parties contest only two factors knowledge and significant benefit a knowledge the basic problem in analyzing the commissioner’s decision that david flunks the knowledge factor is that the revenue_procedure is quite unclear about when a person’s knowledge should be measured the procedure tells us that the knowledge factor weighs in favor of relief when in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency revproc_2000_15 sec_4 d c b pincite the first sentence in the quoted section would seem to be the one that applies--since there’s no deficiency here--and it tells us to look at whether the requesting spouse did not know and had no reason to know that the liability would not be paid but what did david not know and when did he not know it the parties agree that david was ignorant of his wife’s embezzlement when he signed the original return they also agree that when he signed the amended_return he knew about the embezzled income and that the taxes on it would not be paid looking at the procedure’s description of when the knowledge factor weighs against relief doesn’t help much either that part of the procedure tells us to ask whether a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed revproc_2000_15 sec_4 b c b pincite neither section tells us when to measure the knowledge of a requesting spouse who signed both an original and an amended_return when the commissioner made his determination he assumed that the right time to measure the state of david’s knowledge was when david signed the amended_return but he didn’t explain his assumption the problem for us on review is that it would have been just as reasonable for the commissioner to measure david’s knowledge when he signed the original return if he had done so david’s conceded ignorance of the embezzled income when he signed the original return would have caused the commissioner to find that the knowledge factor weighed in david’s favor we thus need to look elsewhere to decide at which time the commissioner should have measured david’s knowledge the first place we look is at a case where a wife who requested relief didn’t know about an ira distribution that her husband failed to report when she signed the original return she learned about the distribution only after her husband’s death and then filed an amended_return that corrected the omission in that case the commissioner also measured her knowledge at the time she signed the amended_return we found his determination to be an abuse_of_discretion because it is unpersuasive to argue as does respondent that petitioner’s voluntary filing of an amended return and her attendant payment of the delinquent taxes attributable to the omission_of_income from the original return militate against equitable relief simply because she had to have known of the omission before she filed the amended_return and made the payment rosenthal v commissioner tcmemo_2004_89 we acknowledge that in rosenthal the requesting spouse paid the taxes she owed on the omitted income when she filed her amended_return but we find that this fact does not distinguish david’s case--in both cases the innocent spouses were ignorant of the key facts at the time they signed the original return a second place we can look to for help is in sec_6015 that section gives relief when a spouse is reasonably ignorant of an understatement_of_tax that gives rise to a deficiency indeed the commissioner argues here that instead of filing an amended_return rosalee could have contacted respondent and informed him of the unreported embezzlement income once informed respondent could have proceeded with examination procedures and rosalee could have agreed to respondent’s determination of additional tax resp br pincite this would have led to the determination_of_a_deficiency and presumably allowed david to file a successful request for relief under sec_6015 see eg haltom v commissioner tcmemo_2005_209 ignorance of embezzlement income it would seem a trap for the unwary--and an inefficient requirement from the irs’s perspective--to require spouses to go through an audit whose outcome is preordained in a situation like that faced by the widow rosenthal or mr billings rather than fess up by filing an amended_return tax law is of course filled with such traps and has never been viewed as a garden of efficiency but congress itself has directed the commissioner--at least in this area--to take a somewhat more open-ended view of the law sec_6015 directs him to consider all the facts and circumstances the revenue_procedure likewise counsels the commissioner’s employees that in weighing an application_for relief no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite we conclude from this that in choosing an interpretation of the knowledge factor that was unexplained unpersuasive as we called it in rosenthal and seemingly contrary to the commissioner’s own interest in having taxpayers amend their returns when they discover their spouses’ misreporting the commissioner was acting arbitrarily and so abused his discretion we therefore find that the knowledge factor in this case weighs in favor of relief not against it b significant benefit the second contested factor is whether david significantly benefited beyond normal support from the unpaid liability or items giving rise to the deficiency revproc_2000_15 sec_4 c c b pincite a spouse’s benefit exceeds normal support when the money in question was used to pay for a child’s education jonson t c pincite or special purchases for the couple or their children 119_tc_306 affd 101_fedappx_34 6th cir or for unusually frequent travel barranco v commissioner tcmemo_2003_18 lifestyle as a whole which included several european vacations was a significant benefit we must examine whether david benefited from either the embezzlement income itself or from not paying the taxes on that income if he did significantly benefit the factor weighs against relief otherwise under our precedents it weighs in his favor see supra note the commissioner argues that david significantly benefited from his wife’s embezzlement because it allowed them to continue their free-spending lifestyle and still have the means to buy a larger house in the year the embezzlement ended he also points out that the spending did not stop after rosalee’s employer discovered the embezzlement and that the billingses even bought three new vehicles after she was discovered david counters that it wasn’t rosalee’s embezzlement that supported their lifestyle--it was the two paychecks he earned and the liberal use of his credit cards to determine whether the commissioner erred on this point we can trace the embezzlement income to see where it was spent and by whom looking first to see where the money went in rosalee deposited dollar_figure into her account and withdrew about dollar_figure of her withdrawals dollar_figure went into a savings account she shared with david dollar_figure went toward her car and dollar_figure went toward her credit cards while some of the remaining dollar_figure paid for their basic living_expenses david received little marginal benefit from his wife’s extra cash she spent most of it on small-money items that benefited only her she also gave some of the money to her children and her ex-husband of the dollar_figure she put into their joint savings account in david withdrew about dollar_figure but in their life--a life where they chose to spend nearly all their legitimate income of dollar_figure--this extra income was not significant we also ask whether david significantly benefited from not paying the tax see revproc_2000_15 sec_4 c c b pincite mellen v commissioner tcmemo_2002_280 here we think it is important that the billingses filed for bankruptcy under chapter in date chapter required them to liquidate all of their nonexempt assets and turn that money over to a trustee rosalee’s tax debt was not dischargeable however and so she will continue to owe the irs until that debt which the parties stipulated was close to dollar_figure by the end of is paid in full we therefore do not consider david to have this unpaid tax money available for his personal_use and we find that the commissioner clearly erred when he found that david significantly benefited from the partial nonpayment of the billingses’ taxes based on our findings the chart looks like this weighs for relief neutral weighs against relief no knowledge of the embezzled funds at the time the original return was filed no significant benefit liability attributable to nonrequesting spouse no economic hardship later compliance with federal tax laws no divorce decree still married no abuse present thus of the eight factors described in the revenue_procedure three weigh toward relief five are neutral and only one weighs against relief david’s mere lack of economic hardship being too thin a justification for denying him relief we conclude that the commissioner abused his discretion in denying david relief and decision will be entered for petitioner
